DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueta et al. (US 2011/0228429).
Regarding Claim 1, Ueta discloses an apparatus for a vehicle (1-13, Paragraphs 5, 68), the apparatus comprising: 
a polyswitch including a first resistance (comprising 5, Figures 2A, 2B, 3, corresponding elements in Figures 5,8,10); and 
a switching device (comprising 41, Figures 2A, 2B, 3) positioned in parallel with the polyswitch including a second resistance that is less than the first resistance (41 in parallel with 5 and is a FET transistor having less resistance than the resistance 5 Figures 2A, 2B, 3); 
wherein the switching device is configured to enable a first current (IL1/Id to electronic device 3 during normal operation, Figure 2A), to flow therethrough to power all electrical loads of the vehicle when the vehicle is in an active mode (Paragraph 72, “…when the semiconductor switch 41 is turned on, as shown in FIG. 2A, the electric current IR flowing to the bypass resistor 5 becomes nearly zero, and the normal current IL1 (which is nearly equal to Id) is supplied to the electronic device 3 via the semiconductor switch 41”), and 
wherein the first resistance of the polyswitch is configured to enable a second current (current IL2 to the during sleep mode, Figure 2B) that is less than the first current to flow to a portion of the loads (comprising 31, 32 in electronic device 3, Figures 2A, 2B, 3) when the vehicle is in a sleep mode (Paragraph 71, “a resistance value of the bypass resistor 5 is so large as to supply the dark current IL2 to the electronic device 3 via the bypass resistor 5 in the sleep mode”); 
wherein the second current enables the portion of the loads to periodically wake up when the vehicle is in the sleep mode (S6, S7, Figure 4, Paragraphs 84, 86).
Regarding Claim 2, Ueta discloses the apparatus of Claim 1, wherein the polyswitch is configured to prevent the second current from being transferred to the portion of the loads when the second current exceeds a predetermined current threshold (Paragraph 71, “…a resistance value of the bypass resistor 5 is so large as to supply the dark current IL2 to the electronic device 3 via the bypass resistor 5 in the sleep mode, and to prevent more than permissive current from flowing to the electric wire even if the electric wire downstream of the bypass resistor 5 is short-circuited”).
Regarding Claim 3, Ueta discloses the apparatus of Claim 1, wherein the portion of the loads include a remote keyless entry controller, a passive entry passive system controller, or a tire pressure monitoring system (Figures 10A-10C, Paragraphs 124-125).
Regarding Claim 5, Ueta discloses the apparatus of Claim 1, wherein the switching device is deactivated when the polyswitch enables the second current to flow therethrough (Paragraph 73, “…when the ignition is turned off and the sleep signal is supplied, the operation becomes in the sleep mode, and the controller 43 turns off the semiconductor switch 41”).
Regarding Claim 7, Ueta discloses the apparatus of Claim 1, wherein the sleep mode corresponds to one of a vehicle key being removed from the vehicle, (ii) an ignition switch being in an off position, and (iii) the vehicle key being set in accessory position in the vehicle (Paragraph 72, “…when an ignition of a vehicle is turned on to stop the sleep signal, the operation becomes in the normal mode”, Paragraph 73, “…when the ignition is turned off and the sleep signal is supplied, the operation becomes in the sleep mode”).
Regarding Claim 8, Ueta discloses an apparatus for a vehicle (Figures 1-13, Paragraphs 5, 68), the apparatus comprising: 
a polyswitch including a first resistance (comprising 5, Figures 2A, 2B, 3, corresponding elements in Figures 5,8,10); and 
a switching device (comprising 41, Figures 2A, 2B, 3) being operably coupled with the polyswitch including a second resistance that is less than the first resistance (41 in parallel with 5 and is a FET transistor having less resistance than the resistance 5, Figures 2A, 2B, 3); 
wherein the switching device is configured to enable a first current (IL1/Id to 3 during normal operation, Figure 2A), to flow therethrough to power all electrical loads of the vehicle when the vehicle is in an active mode (Paragraph 72, “…when the semiconductor switch 41 is turned on, as shown in FIG. 2A, the electric current IR flowing to the bypass resistor 5 becomes nearly zero, and the normal current IL1 (which is nearly equal to Id) is supplied to the electronic device 3 via the semiconductor switch 41”), and 
wherein the first resistance of the polyswitch is configured to enable a second current (current IL2 to the during sleep mode, Figure 2B) that is less than the first current to flow to a portion of the loads (comprising 31, 32, Paragraph 71, “a resistance value of the bypass resistor 5 is so large as to supply the dark current IL2 to the electronic device 3 via the bypass resistor 5 in the sleep mode”) to perform a periodic wake up strategy in response to the vehicle being in a sleep mode (S6, S7, Figure 4, Paragraphs 84, 86).
Claims 9-10, 12, 14 basically recite the limitations of Claims 2-3, 5, 7, except that the apparatus of Claim 8 is recited. Therefore, Claims 9-10, 12, 14 are rejected for the same reasons as for Claims 2-3, 5, 7. 
Regarding Claim 15, Ueta discloses a system for a vehicle (Figures 1-13), the system comprising: 
a polyswitch including a first resistance (comprising 5, Figures 2A, 2B, 3, corresponding elements in Figures 5, 8, 10); and 
a switching device (comprising 41, Figures 2A, 2B, 3) being operably coupled with the polyswitch including a second resistance that is less than the first resistance (41 in parallel with 5 and is a FET transistor having less resistance than the resistance 5, Figures 2A, 2B, 3); and 
a controller (comprising 43, Figures 2A, 2B, 3) configured to: 
transmit a first signal (ON signal from 43 to 41, Figure 2A) to the switching device to activate to the switching device to enable a first current to flow therethrough (IL1/Id to 3 during normal operation, Figure 2A, Paragraph 72, “…when the semiconductor switch 41 is turned on, as shown in FIG. 2A, the electric current IR flowing to the bypass resistor 5 becomes nearly zero, and the normal current IL1 (which is nearly equal to Id) is supplied to the electronic device 3 via the semiconductor switch 41”); and 
transmit a second signal (OFF signal from 43 to 41, Figure 2B) to the switching device to deactivate the switching device; 
wherein the first resistance of the polyswitch is configured to enable a second current (current IL2 to the during sleep mode, Figure 2B) that is less than the first current to flow to a portion of the loads (comprising 31, 32, Paragraph 71, “a resistance value of the bypass resistor 5 is so large as to supply the dark current IL2 to the electronic device 3 via the bypass resistor 5 in the sleep mode”) to perform a periodic wake up strategy in response to the vehicle being in a sleep mode (S6, S7, Figure 4, Paragraphs 84, 86).
Claims 16-17, 19 basically recite the limitations of Claims 2-3, 5, except that the system of Claim 15 is recited. Therefore, Claims 16-17,19 are rejected for the same reasons as for Claims 2-3,5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11, 13, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2011/0228429) in view of Raassina et al. (US 2018/0086606).
Regarding Claim 6, Ueta discloses the apparatus of Claim 1, wherein the switching device is configured to periodically close in the sleep mode to measure current across the loads of the vehicle, and wherein the switching device is opened in response to the current across the loads of the vehicle exceeding a predetermined value (S6, S7, Figure 4, Paragraphs 84, 86). 
Ueta does not disclose an auxiliary switch positioned in series with the polyswitch being opened in response to the current across the loads of the vehicle exceeding a predetermined value.
Raassina discloses an apparatus (Figures 1-2) comprising a polyswitch including a first resistance (comprising 86, Figure 2); 
a switching device (comprising 83, Figure 2) positioned in parallel with the polyswitch (83 in parallel with 86, Figure 2); and an auxiliary switch (88, Figure 2) positioned in series with the polyswitch (88 in series with 86, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus of Ueta, an auxiliary switch as taught by Raassina, and configure to be opened in response to overcurrent during sleep mode to provide a controllable switch similarly to the main path in the parallel path also to interrupt power to the loads during an overcurrent event in sleep mode.  
Regarding Claim 11, Ueta discloses the apparatus of Claim 8, wherein the second current enables the portion of the loads to periodically wake up when the vehicle is in the sleep mode (S6, S7, Figure 4, Paragraphs 84, 86). Ueta does not disclose the loads periodically waken up and receive wireless signals. 
Raassina discloses an apparatus (Figures 1-2) comprising a polyswitch including a first resistance (comprising 86, Figure 2); 
a switching device (comprising 83, Figure 2) positioned in parallel with the polyswitch (83 in parallel with 86, Figure 2); an auxiliary switch (88, Figure 2) positioned in series with the polyswitch (88 in series with 86, Figure 2) and loads configured to periodically receive wireless wake-up signal to wake-up from a sleep mode (wake-up control signal line 66 to 64, output of 64 to 28, Figures 1-2, Paragraphs 32, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the apparatus of Ueta, loads being configured to receive wireless signal as taught by Raassina, to further automate and increase versality of the apparatus.
Claims 13 and 20 basically recite the limitations as Claim 6, except that the apparatus of Claim 8 and the system of Claim 15 respectively being recited. Therefore, Claims 13, 20 are rejected for the same reasons as for Claims 6.
Claims 18 and 21 basically recite the limitations as Claim 11, except that the system of Claim 15 and the apparatus of Claim 8 respectively being recited. Therefore, Claims 18, 21 are rejected for the same reasons as for Claims 11.
Response to Arguments
Applicant's arguments filed on 9/07/2022 have been fully considered but they are not persuasive.
Applicant argues, on Pages 6-8 of the Remarks that the bypass resistor 5 of Ueta does not meet the limitation of the second current enables the portion of the loads to periodically wake up when the vehicle is in the sleep mode as recited in Claim 1. 
Examiner respectfully disagrees and notes when user turns on switches 61, 62, the current is passing through the bypass resistor 5 as taught in Paragraph 84, “when a user turns the switches 61, 62 to connect the switch 61 to the ground and connect the switch 62 to the battery 2 (on), the electric current is supplied to the reclining seat motor 31 via the bypass resistor 5 from the battery 2”.
Regarding Applicant’s arguments that Ueta does not disclose that the bypass resistor 5 provides a current to periodically wake up a portion of the loads, examiner respectfully notes that the claims recites the second current (current passing through the bypass resistor) “enables the portion of the loads to periodically wake up when the vehicle is in the sleep mode”. 
Regarding Applicant’s arguments toward independent Claims 8, 15 and dependent Clams 2-3, 4-7, 9-14, 16-21, please see the response to arguments toward Claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinrick et al. (US 2021/0066905) discloses an electrical safety system providing overcurrent protection in a vehicle (100, Figures 1-2) comprising a main safety device and an auxiliary safety device (Paragraph 29).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 9/22/2022